Fourth Court of Appeals
                                   San Antonio, Texas

                                          April 18, 2022

                                      No. 04-21-00466-CV

  PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC., and Karla Waples,
                             Appellants

                                                 v.

                                  BANDERA WRANGLERS,
                                        Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVOC-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due to be filed on March 21, 2022. Appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to April 20,
2022. On April 14, 2022, appellee filed an unopposed motion requesting an additional extension
of time to file the brief until May 11, 2022. The motion is GRANTED, and appellee is
ORDERED to file its brief no later than May 11, 2022.

        Further requests for an extension of time will be disfavored in the absence of extenuating
circumstances and, if counsel files a third request, her motion must reasonably explain (1) her
failure to timely file the brief and (2) why appellant is not significantly injured by appellee’s
failure to timely file a brief. See TEX. R. APP. P. 38.8(a)(1). Counsel for appellee is advised that
counsel’s heavy case load or demanding work schedule is not an extraordinary circumstance
warranting further requests for an extension of time.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court